Citation Nr: 0837477	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-20 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The veteran had active service from June 1966 to February 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that, in pertinent part, reopened a previously denied claim 
of service connection for hearing loss, but denied the claim 
on the merits; and denied claims of service connection for 
tinnitus and PTSD.


FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO denied service 
connection for bilateral hearing loss.  A notice of 
disagreement was not received within the subsequent one-year 
period and that decision is now final.

2.  Evidence submitted since the RO's August 1994 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for PTSD, and 
raises a reasonable possibility of substantiating the claim.

3.  The veteran's bilateral hearing loss was first shown many 
years after discharge from service and is not otherwise 
related to any incident of service, including exposure to 
acoustic trauma.  

4.  The veteran's tinnitus was first shown many years after 
discharge from service and is not otherwise related to any 
incident of service, including exposure to acoustic trauma.  

5.  The veteran does not have a diagnosis of PTSD based on 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) criteria., or any other psychiatric disorder that is of 
service origin. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's August 1994 rating decision which denied service 
connection for bilateral hearing loss and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).

2.  The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

3.  The criteria for entitlement to service connection for 
tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

4.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, the notice must VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In essence, VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim includes notice of the type 
of evidence that describes the bases for the denial in the 
prior decision and describes the evidence necessary to 
establish service connection that was not present in the 
previous denial.  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the case was 
subsequently reopened by the Board; thus, any defect in this 
regard is harmless error.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2006.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

In an August 1994 decision, the RO denied service connection 
for hearing loss.  The basis of the denial was that the 
veteran did not have a current hearing loss disability.  

A notice of disagreement was not received within the 
subsequent one-year period and the decision became final.

The appellant contends that his hearing loss is related to 
in-service noise exposure.  

Additional evidence has been added to the record, including 
evidence showing a current diagnosis of hearing loss.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence of a current hearing loss disability.  

Since the prior final decision, additional evidence of record 
includes a current diagnosis of bilateral hearing loss noted 
at a VA audiological examination conducted in January 2007.  
Thus, the additional evidence is new and material.  It 
includes competent evidence that cures the prior evidentiary 
defect.

Evidence submitted since the RO's August 1994 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's August 1994 decision and reopening 
the claim of service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

III.  Service Connection

The veteran asserts that service connection is warranted for 
bilateral hearing loss, tinnitus, and PTSD.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 
3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The service medical records are negative for complaints, 
findings or a diagnosis of hearing loss or tinnitus.  The 
entrance audiogram in May 1966 revealed normal hearing 
bilaterally.  The examination at discharge, in February 1970 
appears to indicate that the veteran's hearing was not 
examined at that time.  The abbreviation "NE" is listed in 
the space provided for audiogram results.  

In support of his claim of service connection for hearing 
loss, the veteran submitted personnel records from December 
1991 showing that the veteran had applied for a waiver to 
enlist in the Montana National Guard with a hearing loss.  

The first medical evidence of record showing a hearing loss 
comes from a January 2007 VA examination report which 
contains an audiogram showing bilateral high frequency 
sensorineural hearing loss.  The examination diagnosis was 
bilateral high frequency sensorineural hearing loss and 
bilateral constant tinnitus.  The veteran reported that he 
was exposed to noise during service in Vietnam from mortars, 
mines, artillery, and gunfire.  The veteran's reported 
history is consistent with his personnel records that show 
receipt of a Purple Heart as a result of being wounded in 
combat in Vietnam.  The veteran's post-service occupational 
noise exposure included as a truck driver and heavy equipment 
operator; however, he used hearing protection during the 
1980's.  

Although the veteran reported that he had noticed a severe 
decrease in hearing acuity over the previous three to four 
years, he believed that his hearing loss predated that time.  
Similarly, the veteran reported an increase in tinnitus over 
the previous couple of years, but said it had been recurrent 
at a lower level for years.  The veteran did not specifically 
recall tinnitus or hearing loss during service.

The examiner reviewed the claims file and indicated she was 
unsure as to what "NE" meant on the discharge examination.  
That notwithstanding, the examiner noted that there was no 
historical standard form 89 to indicate whether the veteran 
might have had complaints of hearing loss at separation from 
service.  

The examiner offered the following comment and opinion 
regarding the etiology of the veteran's hearing loss and 
tinnitus:

Based on historical information provided 
by the veteran, it seems unlikely that 
the veteran had hearing loss or tinnitus 
at separation from service.  It would 
appear that the veteran's hearing loss 
and tinnitus have both occurred 
subsequent to separation from service.  
Information from service medical records 
provided incomplete data, in that 
audiometric thresholds were not recorded 
at separation from service but the 
initials NE was [sic] listed under 
audiometric findings.  If the veteran 
contended that significant hearing loss 
and tinnitus was incurred while on active 
duty, there would unlikely be adequate 
clear and convincing evidence within the 
service medical records to rebut.  
However, the veteran did not really 
contend that hearing loss and/or tinnitus 
might have been incurred while on active 
duty.  Whether or not significant 
threshold shifts were incurred while on 
active duty, I would be unable to 
determine without resorting to 
speculation.  Hearing loss caused by 
acoustic trauma occurs at the time of 
exposure and not years later.  This 
combat veteran was certainly exposed to 
significant noise levels while on active 
duty but has also had significant non-
military noise exposure, as well.  In 
this particular instance, I am unable to 
render the requested opinion regarding 
etiology of hearing loss and/or tinnitus 
without resorting to speculation.  

The veteran has not provided any competent medical evidence 
to support his assertions that he has hearing loss and 
tinnitus as a result of in-service noise exposure.  

The only evidence of record that the veteran's present 
hearing loss and tinnitus are due to the conceded in-service 
noise exposure comes from the veteran's own self-reported 
history.  The veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and being exposed to loud noise.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In this case, the veteran's lay assertions regarding his 
hearing loss and tinnitus are outweighed by a 20 year period 
before any medical evidence of treatment or complaint.  The 
veteran's testimony lay statements must be weighed against 
the other evidence of record, including the objective 
findings showing no hearing loss or tinnitus until decades 
after discharge from service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The trier of fact should consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
See Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See also, 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of hearing loss or tinnitus 
during service in this case is supported by affirmative 
evidence which tends to show that no hearing loss or tinnitus 
was incurred during that time.  Such affirmative evidence 
consists of the separation examination report which showed no 
complaints of hearing loss or tinnitus, or any other symptoms 
associated with noise exposure by the veteran; the veteran's 
statements regarding the onset of noticeable hearing loss and 
tinnitus; and his significant exposure to post-service 
occupational noise.  

Although the veteran sincerely believes that his current 
hearing loss and tinnitus had their onset during service, the 
fact remains that the service medical records are silent as 
to any complaints, findings or diagnosis of hearing loss and 
tinnitus, and the veteran has not provided any evidence, 
medical or otherwise, dated prior to 1991 that shows 
complaints, findings or diagnosis of hearing loss and/or 
tinnitus.  

This is affirmative evidence that the veteran did not develop 
hearing loss or tinnitus during active duty.  While it has 
been conceded that the veteran was exposed to loud gunfire 
during service, a VA examiner specifically indicated that 
sensorineural hearing loss due to acoustic trauma would have 
occurred at the time of the trauma.  As such, any in-service 
noise exposure is not necessarily the cause of his current 
hearing loss and/or tinnitus. See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002).

The preponderance of the evidence is against the claims of 
service connection for hearing loss and tinnitus; there is no 
doubt to be resolved; and service connection for hearing loss 
and tinnitus is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulation 
38 C.F.R. § 4.125(a), a link established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

The issue of whether the veteran engaged in combat with the 
enemy is not relevant in this case because the veteran does 
not have a diagnosis of PTSD.  The service medical records do 
not show a diagnosis of PTSD or complaints of any symptoms 
commonly associated with PTSD such as depression, 
irritability, exaggerated startle response, and/or panic, for 
example.  

Similarly, VA outpatient treatment records dating back to 
2004 do not show a diagnosis of, or treatment for, PTSD or 
any other psychiatric disorder.  The veteran indicated that 
he received treatment for about 2 years at the Fort Harrison 
VA; and the RO attempted to obtain those records; however, 
the outpatient treatment records received from Fort Harrison 
dating back to 2004 do not show treatment for PTSD.  

At a February 2007 VA examination, the examiner reviewed the 
veteran's claims file, interviewed the veteran, and noted 
that the veteran had undergone clinical testing including the 
Wechsler Adult Intelligence Scale III, and the Minnesota 
Multiphasic Personality Inventory-II.  The examiner 
specifically noted the veteran's combat experiences in 
Vietnam, as evidenced by the veteran's reported history as 
well as the personnel records showing receipt of the Combat 
Action Ribbon, the Purple Heart Medal, and the like.  

The examiner also noted the veteran's reported history of 
"some" mental health treatment, including taking Trazadone 
for about 2 years, that was prescribed in Montana.  

The veteran reported that his PTSD symptoms increased after 
9/11, which reminded him of his Vietnam experience.  He was 
reportedly more emotional, had intrusive thoughts, nightmares 
and restless sleep.  Overall, however, the examiner noted 
that the veteran was quite vague and it was difficult to 
discern specific symptoms of PTSD.  According to the 
examiner, a review of psychological symptoms resulted in the 
endorsement of depression.  The examiner observed that the 
veteran seemed very anxious and depressed and dissatisfied 
with his life.  Overall, the examiner opined that the veteran 
presented with very vague adjustment problems and there was a 
lack of specific links between his current problems and the 
trauma to which he was exposed in Vietnam.  He did not seem 
to fit the full criteria for PTSD, despite the fact that his 
stressors are conceded.  The clinical testing indicated a 
somatoform disorder, with a good amount of anxiety and 
indecision.  The PTSD PK scale was significantly elevated to 
77 t-scores.  

The Axis I diagnoses included dysthymic disorder and 
undifferentiated somatoform disorder, based on interview, 
mental status examination, review of records, and 
psychological testing.  The examiner found it very difficult 
to make a link between the veteran's symptoms and his 
stressors.  The examiner opined that the veteran was overall 
unhappy about the way his life had turned out and his 
unhappiness may be in part related to memories of Vietnam, 
but there were other issues just as important as those of 
Vietnam.  Because of his vague report of symptoms, the 
examiner was unable to give a clear diagnosis of PTSD.  

The veteran's lengthy period of honorable service is 
acknowledged and appreciated; however, the evidence of record 
simply does not show that the veteran has PTSD.  

The medical evidence of record has never shown a diagnosis of 
PTSD.  A claim for service connection requires medical 
evidence showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997.  Service connection may not be granted unless a current 
disability exists.  In other words, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, there is no medical evidence 
establishing a current diagnosis of PTSD for which service 
connection may be established.  

The preponderance of the evidence is against a finding 
service connection for PTSD; there is no doubt to be 
resolved; and service connection is not warranted. 
ORDER

New and material evidence has been submitted; the claim of 
service connection for bilateral hearing loss is reopened

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for PTSD is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


